 



EXECUTION COPY

Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

Dated as of November 30, 2004

by and among

Park-Ohio Industries, Inc.

as Issuer,

the Guarantors, set forth on Schedule A hereto

and

Lehman Brothers Inc.

J.P. Morgan Securities Inc.
CIBC World Markets Corp.
McDonald Investments Inc.



--------------------------------------------------------------------------------



 



          This Registration Rights Agreement (this “Agreement”) is made and
entered into as of November 30, 2004, by and among Park-Ohio Industries, Inc.,
an Ohio corporation (the “Company”), the subsidiaries listed on Schedule A
hereto (the "Guarantors”), and Lehman Brothers Inc., J.P. Morgan Securities
Inc., CIBC World Markets Corp. and McDonald Investments Inc. (each an “Initial
Purchaser” and, collectively, the “Initial Purchasers”), each of whom has agreed
to purchase the Company’s 8 3/8% Senior Subordinated Notes due 2014 (the
“Series A Notes”) pursuant to the Purchase Agreement (as defined below).

          This Agreement is made pursuant to the Purchase Agreement, dated
November 19, 2004 (the “Purchase Agreement”), by and among the Company, the
Guarantors and the Initial Purchasers. In order to induce the Initial Purchasers
to purchase the Series A Notes, the Company and the Guarantors have agreed to
provide the registration rights set forth in this Agreement. The execution and
delivery of this Agreement is a condition to the obligations of the Initial
Purchasers set forth in Section 7(i) of the Purchase Agreement. Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
them in the Indenture, dated the date hereof among the Company, the Guarantors
and Wells Fargo Bank, N.A., as Trustee, relating to the Series A Notes and the
Series B Notes (the “Indenture”).

          The parties hereby agree as follows:

SECTION 1. DEFINITIONS

          As used in this Agreement, the following capitalized terms shall have
the following meanings:

          Act: The Securities Act of 1933, as amended.

          Affiliate: As defined in Rule 144 of the Act.

          Applicable Holder: As defined in Section 6(d) hereof.

          Blackout Period: The period of time (a) that the Company and the
Guarantors may delay filing and distributing (i) a post-effective amendment to
(x) the Shelf Registration Statement or (y) after the date on which the Exchange
Offer is Consummated, the Exchange Offer Registration Statement that is required
to be effective to permit resales of Series B Notes by Broker-Dealers as
contemplated by Section 3(c) below or (ii) a supplement to any related
Prospectus and (iii) any other required document so that, as thereafter
delivered to Holders or purchasers of Transfer Restricted Securities, the
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading if the Company determines reasonably and in good faith that
compliance with the disclosure obligations necessary to maintain the
effectiveness of the Shelf Registration Statement or the Exchange Offer
Registration Statement at such time could reasonably be expected to have a
material adverse effect on the Company, any of the Guarantors or a pending
financing, acquisition, disposition, merger or other material corporate
transaction involving the Company or any of its subsidiaries, or (b) when (i)
the Shelf Registration Statement or (ii) after the date on which the Exchange
Offer is Consummated, the Exchange Offer Registration Statement that is

2



--------------------------------------------------------------------------------



 



required to remain effective to permit resales of Exchange Notes by
Broker-Dealers as contemplated by Section 3(c) below, in each case, ceases to be
effective or any related Prospectus is not usable solely because the Company
filed a post-effective amendment to any such Registration Statement to include
annual audited financial information or quarterly unaudited financial
information with respect to the Company and the Guarantors and such
post-effective amendment is not yet effective and needs to be declared effective
to permit Holders to use the related Prospectus (it being understood that, in
the case of this clause (b), the Company and the Guarantors shall be required to
use their commercially reasonable efforts to cause any such post-effective
amendment to become effective as soon as practicable); provided that, during any
consecutive twelve-month period, such Blackout Periods shall not occur more than
60 days in the aggregate; and provided further that upon the termination of such
Blackout Period, the Company and the Guarantors shall promptly advise each
Holder and purchaser and, if requested by any such person, confirm such advice
in writing that such Blackout Period has been terminated.

          Broker-Dealer: Any broker or dealer registered under the Exchange Act.

          Certificated Securities: Definitive Notes, as defined in the
Indenture.

          Closing Date: The date hereof.

          Commission: The Securities and Exchange Commission.

          Consummate: An Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (a) the filing and
effectiveness under the Act of the Exchange Offer Registration Statement
relating to the Series B Notes to be issued in the Exchange Offer, (b) the
maintenance of such Exchange Offer Registration Statement continuously effective
and the keeping of the Exchange Offer open for a period not less than the period
required pursuant to Section 3(b) hereof and (c) the delivery by the Company to
the Registrar under the Indenture of Series B Notes in the same aggregate
principal amount as the aggregate principal amount of Series A Notes validly
tendered by Holders thereof pursuant to the Exchange Offer.

          Consummation Deadline: As defined in Section 3(b) hereof.

          Effectiveness Deadline: As defined in Sections 3(a) and 4(a) hereof.

          Exchange Act: The Securities Exchange Act of 1934, as amended.

          Exchange Offer: The exchange and issuance by the Company of a
principal amount of Series B Notes (which shall be registered pursuant to the
Exchange Offer Registration Statement) equal to the outstanding principal amount
of Series A Notes that are tendered by such Holders in connection with such
exchange and issuance.

          Exchange Offer Registration Statement: The Registration Statement
relating to the Exchange Offer, including the related Prospectus that forms a
part thereof.

3



--------------------------------------------------------------------------------



 



          Exempt Resales: The transactions in which the Initial Purchasers
propose to sell the Series A Notes to certain “qualified institutional buyers,”
as such term is defined in Rule 144A under the Act, to certain “accredited
investors,” as such term is defined in Rule 501(a)(1), (2), (3), (5) and (7) of
Regulation D under the Act and to certain non-U.S. persons pursuant to
Regulation S under the Act.

          Filing Deadline: As defined in Sections 3(a) and 4(a) hereof.

          Holders: As defined in Section 2 hereof.

          Participant: As defined in Section 8 hereof.

          Prospectus: The prospectus included in a Registration Statement at the
time such Registration Statement is declared effective, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments.

          Recommencement Date: As defined in Section 6(e) hereof.

          Registration Default: As defined in Section 5 hereof.

          Registration Statement: Any registration statement of the Company and
the Guarantors, if any, relating to (a) an offering of Series B Notes and
related Subsidiary Guarantees pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, in each case (i) that is filed pursuant to the
provisions of this Agreement and (ii) including the Prospectus included therein,
all amendments and supplements thereto (including post-effective amendments) and
all exhibits.

          Regulation S: Regulation S promulgated under the Act.

          Rule 144: Rule 144 promulgated under the Act.

          Series B Note Initial Purchaser: As defined in Section 6(d) hereof.

          Series B Notes: The Company’s 8 3/8% Series B Senior Subordinated
Notes due 2014 to be issued pursuant to the Indenture: (i) in the Exchange Offer
or (ii) as contemplated by Section 4 hereof.

          Shelf Holder: As defined in Section 6(d)(i) hereof.

          Shelf Registration Statement: As defined in Section 4 hereof.

          Suspension Notice: As defined in Section 6(e) hereof.

          TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb)
as in effect on the date of the Indenture.

          Transfer Restricted Securities: Each Series A Note and the related
Subsidiary Guarantee until the earliest to occur of: (i) the date on which such
Series A Note has been exchanged by a holder other than a Broker-Dealer for a
Series B Note in the Exchange Offer; (ii)

4



--------------------------------------------------------------------------------



 



following the exchange by a Broker-Dealer in the Exchange Offer of a Series A
Note for a Series B Note, the date on which such Series B Note is sold to a
purchaser who receives from such Broker-Dealer on or prior to the date of such
sale a copy of the Prospectus contained in the Exchange Offer Registration
Statement; (iii) the date on which such Series A Note has been effectively
registered under the Act and disposed of in accordance with the Shelf
Registration Statement; (iv) the date on which such Series A Note is distributed
to the public pursuant to Rule 144 under the Act; or (v) the date on which such
Series A Note and the related Subsidiary Guarantee cease to be outstanding
pursuant to the terms of the Indenture.

SECTION 2. HOLDERS

          A Person is deemed to be a holder of Transfer Restricted Securities
(each, a “Holder”) whenever such Person owns Transfer Restricted Securities.

SECTION 3. REGISTERED EXCHANGE OFFER

          (a) Unless the Exchange Offer shall not be permitted by applicable
federal law or Commission policy (after the procedures set forth in
Section 6(a)(i) below have been complied with), the Company and the Guarantors
shall (i) cause the Exchange Offer Registration Statement to be filed with the
Commission within 120 days after the Closing Date (such 120th day being the
“Filing Deadline”), (ii) use all commercially reasonable efforts to cause such
Exchange Offer Registration Statement to become effective within 180 days after
the Closing Date (such 180th day being the “Effectiveness Deadline”), (iii) in
connection with the foregoing, (A) file all pre-effective amendments to such
Exchange Offer Registration Statement as may be necessary in order to cause it
to become effective, (B) file, if applicable, a post-effective amendment to such
Exchange Offer Registration Statement pursuant to Rule 430A under the Act and
(C) cause all necessary filings, if any, in connection with the registration and
qualification of the Series B Notes to be made under the Blue Sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer, and
(iv) upon the effectiveness of such Exchange Offer Registration Statement,
commence and Consummate the Exchange Offer. The Exchange Offer shall be on the
appropriate form permitting (i) registration of the Series B Notes to be offered
in exchange for the Series A Notes that are Transfer Restricted Securities and
(ii) resales of Series B Notes by Broker-Dealers that tendered into the Exchange
Offer Series A Notes that such Broker-Dealer acquired for its own account as a
result of market making activities or other trading activities (other than
Series A Notes acquired directly from the Company or any of its Affiliates) as
contemplated by Section 3(c) below.

          (b) The Company and the Guarantors shall use their respective best
efforts to cause the Exchange Offer Registration Statement to be effective
continuously, and shall keep the Exchange Offer open for a period of not less
than the minimum period required under applicable federal and state securities
laws to Consummate the Exchange Offer; provided, however, that in no event shall
such period be less than 20 business days. The Company and the Guarantors shall
cause the Exchange Offer to comply with all applicable federal and state
securities laws. No securities other than the Series B Notes shall be included
in the Exchange Offer Registration Statement. The Company and the Guarantors
shall use all commercially reasonable efforts to cause the Exchange Offer to be
Consummated within 220 days after the Closing Date (such day being the
“Consummation Deadline”).

5



--------------------------------------------------------------------------------



 



          (c) The Company shall include a “Plan of Distribution” section in the
Prospectus contained in the Exchange Offer Registration Statement and indicate
therein that any Broker-Dealer who holds Transfer Restricted Securities that
were acquired for the account of such Broker-Dealer as a result of market-making
activities or other trading activities (other than Series A Notes acquired
directly from the Company or any Affiliate of the Company), may exchange such
Transfer Restricted Securities pursuant to the Exchange Offer. Such “Plan of
Distribution” section shall also contain all other information with respect to
such sales by such Broker-Dealers that the Commission may require in order to
permit such sales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Transfer Restricted
Securities held by any such Broker-Dealer, except to the extent required by the
Commission.

          Because such Broker-Dealer may be deemed to be an “underwriter” within
the meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Series B
Notes received by such Broker-Dealer in the Exchange Offer, the Company and the
Guarantors shall permit the use of the Prospectus contained in the Exchange
Offer Registration Statement by such Broker-Dealer to satisfy such prospectus
delivery requirement. To the extent necessary to ensure that the prospectus
contained in the Exchange Offer Registration Statement is available for sales of
Series B Notes by Broker-Dealers, the Company and the Guarantors agree to use
their commercially reasonable efforts to keep the Exchange Offer Registration
Statement continuously effective, supplemented, amended and current as required
by and subject to the provisions of subsections (a) and (c) of Section 6 hereof
and subject to any applicable Blackout Period and in conformity with the
requirements of this Agreement, the Act and the policies, rules and regulations
of the Commission as announced from time to time, for a period that shall not
exceed 180 days (or longer as provided below) from the date on which the
Exchange Offer is Consummated or such shorter period as will terminate when all
Transfer Restricted Securities covered by such Registration Statement have been
sold pursuant thereto; provided, however, that if the Exchange Offer
Registration Statement ceases to be effective during any Blackout Period, such
180-day period shall be extended by the number of days such Blackout Period
continued. The Company shall provide sufficient copies of the latest version of
such Prospectus to such Broker-Dealers, promptly upon request, and in no event
later than two days after such request, at any time during such period.

SECTION 4. SHELF REGISTRATION

          (a) Shelf Registration. If (i) the Exchange Offer is not permitted by
applicable federal law or Commission policy (after the Company and the
Guarantors have complied with the procedures set forth in Section 6(a)(i) below,
and assuming, for purposes of this Section 4 and Section 5 hereof, that the
announcement referred to in Section 6(a)(i) is deemed to mean that the Exchange
Offer is not permitted by applicable federal law or Commission policy) or
(ii) any Holder shall notify the Company within 20 business days following the
Consummation of the Exchange Offer that (A) such Holder was prohibited by law or
Commission policy from participating in the Exchange Offer or (B) such Holder
may not resell the Series B Notes acquired by it in the Exchange Offer to the
public without delivering a prospectus and the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales by such Holder or (C) such Holder is a Broker-Dealer

6



--------------------------------------------------------------------------------



 



and holds Series A Notes acquired directly from the Company or any of its
Affiliates, then the Company and the Guarantors shall:

          (x) use all commercially reasonable efforts to file, on or prior to 45
days after the earlier of (i) the date on which the Company determines that the
Exchange Offer Registration Statement cannot be filed as a result of clause
(a)(i) above and (ii) the date on which the Company receives the notice
specified in clause (a)(ii) above (such earlier date, the “Filing Deadline”), a
shelf registration statement pursuant to Rule 415 under the Act (which may be an
amendment to the Exchange Offer Registration Statement (the “Shelf Registration
Statement”)), relating to all Transfer Restricted Securities in accordance with
the provisions of Section 4(b) hereof; provided, however, that nothing in this
Section 4(a) shall require the Company and the Guarantors to file a Shelf
Registration Statement prior to the Filing Deadline for an Exchange Offer
Registration Statement; and

          (y) shall use their commercially reasonable efforts to cause such
Shelf Registration Statement to become effective on or prior to 90 days after
the Shelf Registration Statement is filed (such 90th day the “Effectiveness
Deadline”).

          If, after the Company and the Guarantors have filed an Exchange Offer
Registration Statement that satisfies the requirements of Section 3(a) above,
the Company and the Guarantors are required to file and make effective a Shelf
Registration Statement solely because the Exchange Offer is not permitted under
applicable federal law or Commission policy (i.e., clause (a)(i) above), then
the filing of the Exchange Offer Registration Statement shall be deemed to
satisfy the requirements of clause (x) above; provided that, in such event, the
Company and the Guarantors shall remain obligated to meet the Effectiveness
Deadline set forth in clause (y), above.

          To the extent necessary to ensure that the Shelf Registration
Statement is available for sales of Transfer Restricted Securities by the
Holders thereof entitled to the benefit of this Section 4(a) and the other
securities required to be registered therein pursuant to Section 6(b)(ii)
hereof, the Company and the Guarantors shall use their commercially reasonable
efforts to keep any Shelf Registration Statement required by this Section 4(a)
continuously effective, supplemented, amended and current as required by and
subject to the provisions of subsections (b) and (c) of Section 6 hereof and
subject to any Blackout Period and in conformity with the requirements of this
Agreement, the Act and the policies, rules and regulations of the Commission as
announced from time to time, for a period of at least two years (as extended
pursuant to Section 6(c)(i)) following the Closing Date, or such shorter period
as will terminate when all Series A Notes and Series B Notes cease to be
Transfer Restricted Securities or such Series A Notes or Series B Notes covered
by such Shelf Registration Statement have been sold pursuant thereto; provided,
however, that, except as provided below, the Company and the Guarantors shall
not be obligated to keep such Shelf Registration Statement effective for a
period of more than 180 days from the date the Shelf Registration Statement is
declared effective by the Commission if the Shelf Registration Statement is
required to be filed solely to permit resales by a Broker-Dealer that holds
Series A Notes or Series B Notes acquired directly from the Company or one of
its Affiliates; provided, further, however, that if the Shelf Registration
Statement ceases to be effective during any Blackout Period, such 180-day period
shall be extended by the number of days such Blackout Period continued.

7



--------------------------------------------------------------------------------



 



          (b) Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement. No Holder may include any of its Transfer
Restricted Securities in any Shelf Registration Statement pursuant to this
Agreement unless and until such Holder furnishes to the Company in writing,
within 15 days after receipt of a request therefor, the information specified in
Item 507 and 508 of Regulation S-K, as applicable, of the Act, or other
information reasonably requested by the Company and required by Regulation S-K
of the Act, for use in connection with any Shelf Registration Statement or
Prospectus or preliminary Prospectus included therein. No Holder shall be
entitled to liquidated damages pursuant to Section 5 hereof unless and until
such Holder shall have provided all such information. By its acceptance of
Transfer Restricted Securities, each Holder agrees to promptly furnish
additional information required to be disclosed in order to make the information
previously furnished to the Company by such Holder not materially misleading.

SECTION 5. LIQUIDATED DAMAGES

          If (i) any Registration Statement required by this Agreement is not
filed with the Commission on or prior to the applicable Filing Deadline,
(ii) any such Registration Statement has not been declared effective by the
Commission on or prior to the applicable Effectiveness Deadline, (iii) both
(A) the Exchange Offer has not been Consummated on or prior to the Consummation
Deadline and (B) the Shelf Registration Statement has not been declared
effective by the Commission on or prior to the Effectiveness Deadline, or (iv)
any Registration Statement required by this Agreement is filed and declared
effective but shall thereafter cease to be effective or fail to be usable for
its intended purpose without being succeeded within five business days by a
post-effective amendment to such Registration Statement that cures such failure
and that is itself declared effective within ten days of filing such
post-effective amendment to such Registration Statement (except during any
Blackout Period) (each such event referred to in clauses (i) through (iv), a
"Registration Default”), then the Company and the Guarantors hereby jointly and
severally agree to pay to each Holder affected thereby liquidated damages in an
amount equal to $.05 per week per $1,000 in principal amount of Transfer
Restricted Securities held by such Holder for each week or portion thereof that
the Registration Default continues for the first 90-day period immediately
following the occurrence of such Registration Default.

          The amount of the liquidated damages shall increase by an additional
$.05 per week per $1,000 in principal amount of Transfer Restricted Securities
with respect to each subsequent 90-day period until all Registration Defaults
have been cured, up to a maximum amount of liquidated damages of $.50 per week
per $1,000 in principal amount of Transfer Restricted Securities; provided that
the Company and the Guarantors shall in no event be required to pay liquidated
damages for more than one Registration Default at any given time.
Notwithstanding anything to the contrary set forth herein, upon (1) filing of
the Exchange Offer Registration Statement (and/or, if applicable, the Shelf
Registration Statement), in the case of (i) above, (2) the effectiveness of the
Exchange Offer Registration Statement (and/or, if applicable, the Shelf
Registration Statement), in the case of (ii) above, (3) Consummation of the
Exchange Offer or the Effectiveness of the Shelf Registration Statement, as
applicable, in the case of (iii) above, or (4) the filing of a post-effective
amendment to the Registration Statement or an additional Registration Statement
that causes the Exchange Offer Registration Statement (and/or, if applicable,
the Shelf Registration Statement) to again be declared effective or made usable
in

8



--------------------------------------------------------------------------------



 



the case of (iv) above, the liquidated damages payable with respect to the
Transfer Restricted Securities as a result of such clause (i), (ii), (iii) or
(iv), as applicable, shall cease.

          All accrued liquidated damages shall be paid to the Holders entitled
thereto, in the manner provided for the payment of interest in the Indenture, on
each Interest Payment Date, as more fully set forth in the Indenture and the
Notes. Notwithstanding the fact that any securities for which liquidated damages
are due cease to be Transfer Restricted Securities, all obligations of the
Company and the Guarantors to pay liquidated damages that have accrued with
respect to securities shall survive until such time as such obligations with
respect to such securities shall have been satisfied in full.

SECTION 6. REGISTRATION PROCEDURES

          (a) Exchange Offer Registration Statement. In connection with the
Exchange Offer, the Company and the Guarantors shall (x) comply with all
applicable provisions of Section 6(c) below, (y) use their respective
commercially reasonable efforts to effect such exchange and to permit the resale
of Series B Notes by any Broker-Dealer that tendered Series A Notes in the
Exchange Offer that such Broker-Dealer acquired for its own account as a result
of its market making activities or other trading activities (other than Series A
Notes acquired directly from the Company or any of its Affiliates) being sold in
accordance with the intended method or methods of distribution thereof, and
(z) comply with all of the following provisions:

          (i) If, following the date hereof there has been announced a change in
Commission policy with respect to exchange offers such as the Exchange Offer,
that in the reasonable opinion of counsel to the Company raises a substantial
question as to whether the Exchange Offer is permitted by applicable federal
law, the Company and the Guarantors hereby agree either to (x) seek a no-action
letter or other favorable decision from the Commission allowing the Company and
the Guarantors to Consummate an Exchange Offer for such Transfer Restricted
Securities or (y) file, in accordance with Section 4(a) hereof, a Shelf
Registration Statement to permit the exchange and/or resale of the Transfer
Restricted Securities that would otherwise be covered by the Exchange Offer
Registration Statement but for the announcement of a change in Commission
policy. In the case of clause (x) above, the Company and the Guarantors hereby
agree to pursue the issuance of such a decision to the Commission staff level,
but shall not be required to take commercially unreasonable actions to effect a
change in Commission policy. In connection with the foregoing, the Company and
the Guarantors hereby agree to take all such other reasonable actions as may be
requested by the Commission or otherwise required in connection with the
issuance of such decision, including without limitation (A) participating in
telephonic conferences with the Commission staff, (B) delivering to the
Commission staff an analysis prepared by counsel to the Company setting forth
the legal bases, if any, upon which such counsel has concluded that such an
Exchange Offer should be permitted and (C) diligently pursuing a resolution
(which need not be favorable) by the Commission staff.

          (ii) As a condition to its participation in the Exchange Offer, each
Holder (including, without limitation, any Holder who is a Broker Dealer) shall
furnish, upon the request of the Company, prior to the Consummation of the
Exchange Offer, a written

9



--------------------------------------------------------------------------------



 



      representation to the Company and the Guarantors (which may be contained
in the letter of transmittal contemplated by the Exchange Offer Registration
Statement) to the effect that (A) it is not an Affiliate of the Company, (B) it
is not engaged in, and does not intend to engage in, and has no arrangement or
understanding with any person to participate in, a distribution of the Series B
Notes to be issued in the Exchange Offer and (C) it is acquiring the Series B
Notes in its ordinary course of business. In addition, all such Holders shall
otherwise reasonably cooperate in the Company’s and the Guaranotrs’ preparation
for the Exchange Offer. Each Holder using the Exchange Offer to participate in a
distribution of the Series B Notes will be required to acknowledge and agree
that it (1) could not, under Commission policy as in effect on the date of this
Agreement, rely on the position of the Commission enunciated in Morgan Stanley
and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings Corporation
(available May 13, 1988), as interpreted in the Commission’s letter to Shearman
& Sterling dated July 2, 1993, and similar no-action letters (including, if
applicable, any no-action letter obtained pursuant to clause (i) above) and
(2) must comply with the registration and prospectus delivery requirements of
the Act in connection with a secondary resale transaction and that such a
secondary resale transaction must be covered by an effective registration
statement containing the selling security holder information required by
Item 507 and/or 508, as applicable, of Regulation S-K, if the resales are of
Series B Notes obtained by such Holder in exchange for Series A Notes acquired
directly from the Company or an Affiliate thereof.

          (iii) Prior to effectiveness of the Exchange Offer Registration
Statement, the Company and the Guarantors shall provide a supplemental letter to
the Commission (A) stating that the Company and the Guarantors are registering
the Exchange Offer in reliance on the position of the Commission enunciated in
Exxon Capital Holdings Corporation (available May 13, 1988), Morgan Stanley and
Co., Inc. (available June 5, 1991) as interpreted in the Commission’s letter to
Shearman & Sterling dated July 2, 1993, and, if applicable, any no-action letter
obtained pursuant to clause (i) above, (B) including a representation that
neither the Company nor any Guarantor has entered into any arrangement or
understanding with any Person to distribute the Series B Notes to be received in
the Exchange Offer and that, to the best of the Company’s and each Guarantor’s
information and belief, each Holder participating in the Exchange Offer is
acquiring the Series B Notes in its ordinary course of business and has no
arrangement or understanding with any Person to participate in the distribution
of the Series B Notes received in the Exchange Offer and (C) any other
undertaking or representation required by the Commission as set forth in any
no-action letter obtained pursuant to clause (i) above, if applicable.

                 (b) Shelf Registration Statement. In connection with the Shelf
Registration Statement, the Company and the Guarantors shall:

          (i) comply with all the provisions of Sections 6(c) and 6(d) below and
use their respective commercially reasonable efforts to effect such registration
to permit the sale of the Transfer Restricted Securities being sold in
accordance with the intended method or methods of distribution thereof (as
indicated in the information furnished to the Company pursuant to Section 4(b)
hereof), and pursuant thereto the Company and the

10



--------------------------------------------------------------------------------



 



      Guarantors will prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the Act,
which form shall be available for the sale of the Transfer Restricted Securities
in accordance with the intended method or methods of distribution thereof within
the time periods and otherwise in accordance with the provisions hereof; and

          (ii) register Series A Notes and the related Subsidiary Guarantees on
any Shelf Registration Statement contemplated by this Agreement, and issue
Series B Notes having an aggregate principal amount equal to the aggregate
principal amount of Series A Notes to any purchaser of such Notes subject to the
Shelf Registration Statement in the names as such Holder or purchaser shall
designate.

                 (c) General Provisions. In connection with any Registration
Statement and any related Prospectus required by this Agreement, the Company and
the Guarantors shall:

          (i) use their respective commercially reasonable efforts to keep such
Registration Statement continuously effective (subject to any applicable
Blackout Period) and provide all requisite financial statements for the period
specified in Section 3 or 4 of this Agreement, as applicable. Upon the
occurrence of any event that would cause any such Registration Statement or the
Prospectus contained therein (A) to contain an untrue statement of material fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading or (B) not
to be effective and usable for resale of Transfer Restricted Securities during
the period required by this Agreement, the Company and the Guarantors shall file
promptly an appropriate amendment to such Registration Statement curing such
defect, and, if Commission review is required, use their respective commercially
reasonable efforts to cause such amendment to be declared effective as soon as
practicable (but no sooner than after the end of any Blackout Period, if
applicable); if at any time the Commission shall issue any stop order suspending
the effectiveness of any Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, the Company and the
Guarantors shall use their respective commercially reasonable efforts to obtain
the withdrawal or lifting of such order at the earliest possible time;

          (ii) prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep such Registration Statement effective for the applicable
period set forth in Section 3 or 4 hereof, as the case may be; cause the
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 under the Act, and to comply fully
with Rules 424, 430A and 462, as applicable, under the Act in a timely manner;
and comply with the provisions of the Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;

11



--------------------------------------------------------------------------------



 



          (iii) in connection with any sale of Transfer Restricted Securities
that will result in such securities no longer being Transfer Restricted
Securities, cooperate with the Holders to facilitate the timely preparation and
delivery, if applicable, of certificates representing Transfer Restricted
Securities to be sold and not bearing any restrictive legends; and to register
such Transfer Restricted Securities in such denominations and such names as the
selling Holders may request at least two business days prior to such sale of
Transfer Restricted Securities and to cooperate with the Holders to facilitate
the registration of such Transfer Restricted Securities in book-entry form at
least two business days prior to such sale of Transfer Restricted Securities;

          (iv) use their commercially reasonable efforts to cause the Transfer
Restricted Securities covered by the Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof to consummate the disposition
of such Transfer Restricted Securities; provided, however, that neither the
Company nor any Guarantor shall be required to register or qualify as a foreign
corporation where it is not now so qualified or to take any action that would
subject it to the service of process in suits or to taxation, other than as to
matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not now so subject;

          (v) provide a CUSIP number for all Transfer Restricted Securities not
later than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with The Depository Trust Company;

          (vi) otherwise use their respective commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, and make
generally available to its security holders with regard to any applicable
Registration Statement, as soon as practicable, a consolidated earnings
statement meeting the requirements of Rule 158 (which need not be audited)
covering a twelve-month period beginning with the first fiscal quarter after the
effective date of the Registration Statement (as such term is defined in
paragraph (c) of Rule 158 under the Act); and

          (vii) cause the Indenture to be qualified under the TIA not later than
the effective date of the first Registration Statement required by this
Agreement and, in connection therewith, cooperate with the Trustee and the
Holders to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute, and use their respective commercially reasonable efforts to cause the
Trustee to execute, all documents that may be required to effect such changes
and all other forms and documents required to be filed with the Commission to
enable such Indenture to be so qualified in a timely manner.

                 (d) Additional Provisions Applicable to Shelf Registration
Statements and Certain Exchange Offer Prospectuses. In connection with each
Shelf Registration Statement, and each Exchange Offer Registration Statement if
and to the extent that an Initial Purchaser has notified the Company that it is
a holder of Series B Notes that are Transfer Restricted Securities

12



--------------------------------------------------------------------------------



 



(for so long as such Series B Notes are Transfer Restricted Securities or for
the period provided in Section 3, whichever is shorter) (each, a “Series B Note
Initial Purchaser”), the Company and the Guarantors shall:

          (i) advise each Holder of Transfer Restricted Securities included in
any Shelf Registration Statement (each, a “Shelf Holder” and, together with the
Series B Note Initial Purchasers, the “Applicable Holders”) and each Series B
Note Initial Purchaser as promptly as practicable and, if requested by such
Holder, confirm such advice in writing, (A) when the Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to any applicable Registration Statement or any post-effective amendment
thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Act or of the suspension
by any state securities commission of the qualification of the Transfer
Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of any event that makes any statement of
a material fact made in the Registration Statement, the Prospectus, any
amendment or supplement thereto or any document incorporated by reference
therein untrue, or that requires the making of any additions to or changes in
the Registration Statement in order to make the statements therein not
misleading, or that requires the making of any additions to or changes in the
Prospectus in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

          (ii) if any fact or event contemplated by Section 6(d)(i)(D) above
shall exist or have occurred, prepare a supplement or post-effective amendment,
if applicable, to the Registration Statement or related Prospectus or file any
other required document so that, as thereafter delivered to the purchasers of
Transfer Restricted Securities, the Prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

          (iii) furnish to each Applicable Holder in connection with such
exchange or sale, if any, before filing with the Commission (provided that such
Applicable Holder has entered into a confidentiality agreement as may be
reasonably requested by the Company), copies of any Registration Statement or
any Prospectus included therein (except the Prospectus included in the Exchange
Offer Registration Statement at the time it was declared effective) or any
amendments or supplements to any such Registration Statement or Prospectus,
which documents will be subject to the review and comment of such Applicable
Holders in connection with such sale, if any, for a period of at least five
business days, and the Company will not file any such Registration Statement or
Prospectus or any amendment or supplement to any such Registration Statement or
Prospectus to which such Applicable Holders have reasonably objected within five
business days after the receipt thereof; and Applicable Holder shall be deemed
to have reasonably objected to such filing if such Registration Statement,
amendment, Prospectus or supplement, as applicable, as proposed to be filed,
contains an untrue statement of a

13



--------------------------------------------------------------------------------



 



      material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or fails to comply with
the applicable requirements of the Act;

          (iv) make available, at reasonable times, for inspection by each
Applicable Holder and any attorney or accountant retained by any Series B Note
Initial Purchaser or Shelf Holder, as the case may be (provided that there shall
be not more than one attorney and not more than one accountant retained by all
of the Shelf Holders for this purpose), all financial and other records,
pertinent corporate documents of the Company and the Guarantors and cause the
Company’s and the Guarantors’ officers, directors and employees to supply all
information reasonably requested by any such Holder, attorney or accountant in
connection with such Registration Statement or any post-effective amendment
thereto subsequent to the filing thereof and prior to its effectiveness;
provided, however, that each such party shall be required to maintain in
confidence, not to use as the basis for any market transactions in any
securities of the Company or for any other business purposes other than in
connection with a registration hereunder, and not to disclose to any other
person, any information or records reasonably designated in writing by the
Company as being confidential, until such time as (A) such information becomes a
matter of public record (whether by virtue of its inclusion in such registration
statement or otherwise), (B) such person shall be required to disclose such
information pursuant to a subpoena or order of any court or other governmental
agency or body having jurisdiction over the matter (subject to the requirements
of such order, and only after such person shall have given the Company prior
notice of such requirement), or (C) such information is required to be set forth
in such Shelf Registration Statement or the Prospectus included therein or in an
amendment to such Shelf Registration or an amendment or supplement to such
Prospectus in order that such Shelf Registration Statement , Prospectus,
amendment or supplement, as the case may be, complies with applicable
requirements of the federal securities laws and the rules and regulations of the
Commission and does not contain an untrue statement of a material fact or omit
to state herein a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing;

          (v) if requested by any Applicable Holders in connection with such
exchange or sale, promptly include in any Registration Statement or Prospectus,
pursuant to a supplement or post-effective amendment if necessary, such
information as such Applicable Holders may reasonably request to have included
therein, including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities; and make all required
filings of such Prospectus supplement or post-effective amendment as soon as
practicable after the Company is notified of the matters to be included in such
Prospectus supplement or post-effective amendment;

          (vi) furnish to each Applicable Holder in connection with such
exchange or sale without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto and
upon request, all exhibits;

          (vii) deliver to each Applicable Holder without charge, as many copies
of the Prospectus (including each preliminary prospectus) and any amendment or
supplement

14



--------------------------------------------------------------------------------



 



      thereto as such Persons reasonably may request; the Company and the
Guarantors hereby consent to the use (in accordance with law) of the Prospectus
and any amendment or supplement thereto by each selling Holder in connection
with the offering and the sale of the Transfer Restricted Securities covered by
the Prospectus or any amendment or supplement thereto;

          (viii) in the case of a Shelf Registration Statement, upon the request
of any Shelf Holders aggregating at least 50% in aggregate principal amount of
the Transfer Restricted Securities covered by such Shelf Registration Statement,
enter into such agreements (including underwriting agreements) and make such
representations and warranties and take all such other actions in connection
therewith in form, substance and scope as are customarily provided by issuers to
underwriters in order to expedite or facilitate the disposition of the Transfer
Restricted Securities pursuant to any applicable Registration Statement
contemplated by this Agreement as may be reasonably requested by any Holder in
connection with any sale or resale pursuant to any applicable Registration
Statement. In such connection, the Company and the Guarantors shall:

               (A) upon request of any Applicable Holder, furnish (or in the
case of paragraphs (2) and (3), use their commercially reasonable efforts to
cause to be furnished) to each Applicable Holder, upon Consummation of the
Exchange Offer or upon the effectiveness of the Shelf Registration Statement, as
the case may be:

                    (1) a certificate, dated such date, signed on behalf of the
Company and each Guarantor by (x) the President or any Vice President and (y) a
principal financial or accounting officer of the Company and such Guarantor,
confirming, as of the date thereof, the matters set forth in Sections 2(h), 2
(ff), 7(a) and 7(h) of the Purchase Agreement and such other similar matters as
such Holders may reasonably request;

                    (2) an opinion, dated the date of Consummation of the
Exchange Offer or the date of effectiveness of the Shelf Registration Statement,
as the case may be, of counsel for the Company and the Guarantors covering
matters similar to those set forth in Exhibit D of the Purchase Agreement and
such other matters as such Holder may reasonably request, and in any event
including a statement to the effect that such counsel has participated in
conferences with officers and other representatives of the Company and the
Guarantors, representatives of the independent public accountants for the
Company and the Guarantors and has considered the matters required to be stated
therein and the statements contained therein, although such counsel has not
independently verified the accuracy, completeness or fairness of such
statements; and that such counsel advises that, on the basis of the foregoing,
no facts came to such counsel’s attention that caused such counsel to believe
that the applicable Registration Statement, at the time such Registration
Statement or any post-effective amendment thereto became effective and, in the
case of the Exchange Offer Registration Statement, as of the date of
Consummation of the Exchange Offer, contained an untrue statement of a material
fact or

15



--------------------------------------------------------------------------------



 



      omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or that the Prospectus contained in such
Registration Statement as of its date and, in the case of the opinion dated the
date of Consummation of the Exchange Offer, as of the date of Consummation,
contained an untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Without limiting the
foregoing, such counsel may state further that such counsel assumes no
responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial data included in any Registration Statement contemplated by this
Agreement or the related Prospectus; and

                    (3) a customary comfort letter, dated the date of
Consummation of the Exchange Offer, or as of the date of effectiveness of the
Shelf Registration Statement, as the case may be, from the Company’s independent
accountants, in the customary form and covering matters of the type customarily
covered in comfort letters to underwriters in connection with underwritten
offerings, and affirming the matters set forth in the comfort letters delivered
pursuant to Section 7(d) of the Purchase Agreement; and

    (B) deliver such other documents and certificates as may be reasonably
requested by the selling Holders to evidence compliance with the matters covered
in clause (A) above and with any customary conditions contained in any agreement
entered into by the Company and the Guarantors pursuant to this clause (viii);

          (ix) prior to any public offering of Transfer Restricted Securities,
cooperate with the Applicable Holders and their counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions as the Applicable Holders may
reasonably request and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the applicable Registration Statement;
provided, however, that neither the Company nor any Guarantor shall be required
to register or qualify as a foreign corporation where it is not now so qualified
or to take any action that would subject it to the service of process in suits
or to taxation, other than as to matters and transactions relating to the
Registration Statement, in any jurisdiction where it is not now so subject; and

          (x) provide promptly to each Applicable Holder, upon request, each
document filed with the Commission pursuant to the requirements of Section 13 or
Section 15(d) of the Exchange Act.

16



--------------------------------------------------------------------------------



 



          (e) Restrictions on Holders. Each Holder’s acquisition of a Transfer
Restricted Security constitutes such Holder’s agreement that, upon receipt of
the notice referred to in Section 6(d)(i)(C) or any notice from the Company of
the existence of any fact of the kind described in Section 6(d)(i)(D) hereof or
of any applicable Blackout Period (in each case, a “Suspension Notice”), such
Holder will forthwith discontinue disposition of Transfer Restricted Securities
pursuant to the applicable Registration Statement and Prospectus until (i) such
Holder has received copies of the supplemented or amended Prospectus
contemplated by Section 6(d)(ii) hereof, or (ii) such Holder is advised in
writing by the Company that the use of the Prospectus may be resumed, and if
applicable, has received copies of any additional or supplemental filings that
are incorporated by reference in the Prospectus (in each case, the
"Recommencement Date”). Each Holder receiving a Suspension Notice shall be
required to either (i) destroy any Prospectuses, other than permanent file
copies, then in such Holder’s possession that have been replaced by the Company
with more recently dated Prospectuses or (ii) deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies, then in such
Holder’s possession of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of the Suspension Notice. The
time period regarding the effectiveness of such Registration Statement set forth
in Section 3 or 4 hereof, as applicable, shall be extended by a number of days
equal to the number of days in the period from and including the date of
delivery of the Suspension Notice to the date of delivery of the Recommencement
Date.

SECTION 7. REGISTRATION EXPENSES

          (a) All expenses incident to the Company’s and the Guarantors’
performance of or compliance with this Agreement will be borne by the Company,
regardless of whether a Registration Statement becomes effective, including
without limitation: (i) all registration and filing fees and expenses; (ii) all
fees and expenses of compliance with federal securities and state Blue Sky or
securities laws; (iii) all expenses of printing (including certificates for the
Series B Notes to be issued in the Exchange Offer and printing of Prospectuses,
messenger and delivery services and telephone; (iv) all fees and disbursements
of counsel for the Company, the Guarantors and one counsel for the Shelf Holders
of Transfer Restricted Securities which shall be Latham & Watkins LLP or such
other counsel as may be selected by a majority of such Shelf Holders and one
counsel for the Series B Note Initial Purchasers; (v) all application and filing
fees in connection with listing the Series B Notes on a national securities
exchange or automated quotation system pursuant to the requirements hereof, if
applicable; and (vi) all fees and disbursements of independent certified public
accountants of the Company and the Guarantors (including the expenses of any
special audit and comfort letters required by or incident to such performance).
Notwithstanding the foregoing, the Holders of the Transfer Restricted Securities
being registered shall pay all agency fees and commissions and underwriting
discounts and commissions attributable to the sale of such Transfer Restricted
Securities and the fees and disbursements of any counsel or other advisors or
experts retained by such Holders (severally or jointly), other than the counsel
and experts specifically referred to above.

          The Company will, in any event, bear its and the Guarantors’ internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

17



--------------------------------------------------------------------------------



 



SECTION 8. INDEMNIFICATION

          (a) The Company and the Guarantors agree, jointly and severally, to
indemnify and hold harmless each Holder included in any Registration Statement
(each, a “Participant”), its directors, officers and each Person, if any, who
controls such Participant (within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act), from and against any and all losses, claims,
damages, liabilities, judgments, (including without limitation, any legal or
other expenses incurred in connection with investigating or defending any
matter, including any action that could give rise to any such losses, claims,
damages, liabilities or judgments) caused by any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement,
preliminary prospectus or Prospectus (or any amendment or supplement thereto)
provided by the Company to any Participant or any prospective purchaser of
Series B Notes or registered Series A Notes, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, except insofar as such
losses, claims, damages, liabilities or judgments are caused by an untrue
statement or omission or alleged untrue statement or omission that is based upon
information relating to any of the Participants furnished in writing to the
Company by any of the Participants; provided, however, that neither the Company
nor the Guarantors shall be liable to any Participant, its directors, officers
or any Person, if any, who controls such Participant (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act) under the indemnity
agreement in this Section 8 to the extent, but only to the extent, that (A) such
loss, claim, damage, liability or judgment of such Participant results from an
untrue statement of a material fact or an omission of a material fact contained
in the preliminary prospectus, which untrue statement or omission was completely
corrected in the Prospectus and such Participant failed to deliver the
Prospectus to that Person as required by the Act and within the time required by
the Act.

          (b) Each Participant agrees, severally and not jointly, to indemnify
and hold harmless the Company and the Guarantors, and their respective directors
and officers, and each person, if any, who controls (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act) the Company or the
Guarantors to the same extent as the foregoing indemnity from the Company and
the Guarantors set forth in section (a) above, but only with reference to
information relating to such Participant in writing to the Company by such
Participant expressly for use in any Registration Statement, preliminary
prospectus or Prospectus (or any amendment or supplement thereto). In no event
shall any Participant, its directors, officers or any Person who controls such
Participant be liable or responsible for any amount in excess of the amount by
which the total amount received by such Participant with respect to its sale of
Transfer Restricted Securities pursuant to a Registration Statement exceeds (i)
the amount paid by such Participant for such Transfer Restricted Securities and
(ii) the amount of any damages that such Participant, its directors, officers or
any Person who controls such Participant has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

          (c) In case any action shall be commenced involving any person in
respect of which indemnity may be sought pursuant to Section 8(a) or 8(b) (the
"indemnified party”), the indemnified party shall promptly notify the person
against whom such indemnity may be sought (the “indemnifying person”) in writing
(however, the failure to notify the indemnifying party

18



--------------------------------------------------------------------------------



 



shall not relieve it from liability hereunder except to the extent it is
materially prejudiced by such failure and shall not relieve if from liability it
may have other than under this Agreement) and the indemnifying party shall
assume the defense of such action, including the employment of counsel
reasonably satisfactory to the indemnified party and the payment of all fees and
expenses of such counsel, as incurred (except that in the case of any action in
respect of which indemnity may be sought pursuant to both Sections 8(a) and
8(b), a Participant shall not be required to assume the defense of such action
pursuant to this Section 8(c), but may employ separate counsel and participate
in the defense thereof, but the fees and expenses of such counsel, except as
provided below, shall be at the expense of the Participant). Any indemnified
party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the indemnified party unless (i) the employment of
such counsel has been specifically authorized in writing by the indemnifying
party, (ii) the indemnifying party has failed to assume the defense of such
action or employ counsel reasonably satisfactory to the indemnified party or
(iii) the named parties to any such action (including any impleaded parties)
include both the indemnified party and the indemnifying party, and the
indemnified party has been advised by such counsel that there may be one or more
legal defenses available to it which are different from or additional to those
available to the indemnifying party (in which case the indemnifying party shall
not have the right to assume the defense of such action on behalf of the
indemnified party). In any such case, the indemnifying party shall not, in
connection with any one action or separate but substantially similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one separate
firm of attorneys (in addition to any local counsel) for all indemnified parties
and all such fees and expenses shall be reimbursed as they are incurred. Such
firm shall be designated in writing by Participants who sold a majority of the
Transfer Restricted Securities sold by all Participants, in the case of the
parties indemnified pursuant to Section 8(a), and by the Company and the
Guarantors, in the case of parties indemnified pursuant to Section 8(b). The
indemnifying party shall indemnify and hold harmless the indemnified party from
and against any and all losses, claims, damages, liabilities and judgments by
reason of any settlement of any action (i) effected with its written consent or
(ii) effected without its written consent if the settlement is entered into more
than 20 business days after the indemnifying party has received a request from
the indemnified party for reimbursement for the fees and expenses of counsel (in
any case where such fees and expenses are at the expense of the indemnifying
party) and, prior to the date of such settlement, the indemnifying party has
failed to comply with such reimbursement request. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement or compromise of, or consent to the entry of judgment with respect
to, any pending or threatened action in respect of which the indemnified party
is or could have been a party and indemnity or contribution may be or could have
been sought hereunder by the indemnified party, unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability on claims that are or could have been the subject
matter of such action and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of the
indemnified party.

          (d) To the extent that the indemnification provided for in this
Section 8 is unavailable to an indemnified party in respect of any losses,
claims, damages, liabilities or judgments referred to therein, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a

19



--------------------------------------------------------------------------------



 



result of such losses, claims, damages, liabilities or judgments (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors on the one hand, and the Participants, on the other
hand, from their initial sale of Transfer Restricted Securities (or in the case
of Series B Notes that are Transfer Restricted Securities, the sale of the
Series A Notes for which such Series B Notes were exchanged) or (ii) if the
allocation provided by clause 8(d)(i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause 8(d)(i) above but also the relative fault of the Company
and the Guarantors, on the one hand, and of the Participants, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or judgments, as well as any other relevant
equitable considerations. The relative fault of the Company and the Guarantors,
on the one hand, and of the Participants, on the other hand, shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company or such Guarantor,
on the one hand, or by the Participants, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and judgments referred to
above shall be deemed to include, subject to the limitations set forth in the
second paragraph of Section 8(a), any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim.

          The Company, the Guarantors and, by its acquisition of Transfer
Restricted Securities, each Participant agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Participants were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or judgments referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or defending any matter,
including any action that could have given rise to such losses, claims, damages,
liabilities or judgments. Notwithstanding the provisions of this Section 8, no
Participant, its directors, its officers or any Person, if any, who controls
such Participant shall be required to contribute, in the aggregate, any amount
in excess of the amount by which the total received by such Participant with
respect to the sale of Transfer Restricted Securities pursuant to a Registration
Statement exceeds (i) the amount paid by such Participant for such Transfer
Restricted Securities and (ii) the amount of any damages which such Participant
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Particpants’ obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of
Transfer Restricted Securities held by each Participant hereunder and not joint.

20



--------------------------------------------------------------------------------



 



SECTION 9. RULE 144A AND RULE 144

          The Company and each Guarantor agrees with each Holder, for so long as
any Transfer Restricted Securities remain outstanding and during any period in
which the Company or such Guarantor (i) is not subject to Section 13 or 15(d) of
the Exchange Act, or no longer files reports required to be filed under
Section 13 or 15(d) of the Exchange Act as if the Company were required to file
such reports, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A, and (ii) is subject to Section 13 or 15(d) of
the Exchange Act, to make all filings required thereby in a timely manner in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144.

SECTION 10. MISCELLANEOUS

          (a) Remedies. The Company and the Guarantors acknowledge and agree
that any failure by the Company and/or the Guarantors to comply with their
respective obligations under Sections 3 and 4 hereof may result in material
irreparable injury to the Initial Purchasers or the Holders for which there is
no adequate remedy at law, that it will not be possible to measure damages for
such injuries precisely and that, in the event of any such failure, the Initial
Purchasers or any Holder may obtain such relief as may be required to
specifically enforce the Company’s and the Guarantors’ obligations under
Sections 3 and 4 hereof. The Company and the Guarantors further agree to waive
the defense in any action for specific performance that a remedy at law would be
adequate.

          (b) No Inconsistent Agreements. The Company and the Guarantors will
not, on or after the date of this Agreement, enter into any agreement with
respect to their respective securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof The Company and the Guarantors have not previously entered
into any agreement granting any registration rights with respect to their
respective securities to any Person that would require such securities to be
included in any Registration Statement filed hereunder. The rights granted to
the Holders hereunder do not in any way conflict with and are not inconsistent
with the rights granted to the holders of the Company’s and the Guarantors’
securities under any agreement in effect on the date hereof.

          (c) Amendments and Waivers. The provisions of this Agreement may not
be amended, modified or supplemented, and waivers of, consents to or departures
from the provisions hereof may not be given unless (i) in the case of Section 5
hereof and this Section 10(c)(i), the Company has obtained the written consent
of Holders of all outstanding Transfer Restricted Securities and (ii) in the
case of all other provisions hereof, the Company has obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities (excluding Transfer Restricted Securities held by the
Company or its Affiliates). Notwithstanding the foregoing, a waiver of, consent
to or departures from the provisions hereof that relates exclusively to the
rights of Holders whose Transfer Restricted Securities are being tendered
pursuant to the Exchange Offer, and that does not affect directly or indirectly
the rights of other Holders whose Transfer Restricted Securities are not being
tendered

21



--------------------------------------------------------------------------------



 



pursuant to such Exchange Offer, may be given by the Holders of a majority of
the outstanding principal amount of Transfer Restricted Securities subject to
such Exchange Offer.

          (d) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

          (i) if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and

          (ii) if to the Company or any of the Guarantors:

     

  Park-Ohio Industries, Inc.

  23000 Euclid Avenue

  Cleveland, Ohio 44117

  Attention: Robert D. Vilsack, Esq.

  Fax: (216) 692-6877
 
   

  With a copy to:
 
   

  Jones Day

  901 Lakeside Avenue

  Cleveland, Ohio 44114

  Attention: Christopher M. Kelly, Esq.

  Fax: (216) 579-0212

          All such notices and communications shall be deemed to have been duly
given at the time delivered by hand, when receipt acknowledged, if telecopied;
and on the next business day, if timely delivered to an air courier guaranteeing
overnight delivery.

          Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

          (e) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including without limitation and without the need for an express assignment,
subsequent Holders; provided, however, that this Agreement shall not inure to
the benefit of or be binding upon a successor or assign of a Holder unless and
to the extent such successor or assign acquired Transfer Restricted Securities
from such Holder; provided further that nothing herein shall be deemed to permit
any assignment, transfer or other disposition of Transfer Restricted Securities
in violation of the terms hereof or of the Purchase Agreement or the Indenture.
If any transferee of any Holder shall acquire Transfer Restricted Securities in
any manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement and, if applicable, the Purchase Agreement, and such
Person shall be entitled to receive the benefits hereof and shall have the

22



--------------------------------------------------------------------------------



 



right to enforce this Agreement directly to the extent such Person may deem such
enforcement necessary or advisable to protect such Person’s rights hereunder.

          (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

          (g) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

          (h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAW RULES THEREOF.

          (i) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

          (j) Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company and the
Guarantors with respect to the Transfer Restricted Securities. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

23



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

      Park-Ohio Industries, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: General Counsel and Secretary
 
    Ajax Tocco Magnethermic Corporation
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    ATBD, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Blue Falcon Travel, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Columbia Nut & Bolt LLC
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary

24



--------------------------------------------------------------------------------



 



      Control Transformer, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Donegal Bay Ltd.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Feco, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Forging Parts & Machining Company
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    GAMCO Components Group LLC
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Gateway Industrial Supply LLC
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary

25



--------------------------------------------------------------------------------



 



      General Aluminum Mfg. Company
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    ILS Technology LLC
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Integrated Logistics Holding Company
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Integrated Logistics Solutions LLC
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Lallegro, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Lewis & Park Screw & Bolt Company
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary

26



--------------------------------------------------------------------------------



 



      Park Avenue Travel Ltd.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Park-Ohio Forged & Machined Products LLC
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Park-Ohio Products, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Pharmaceutical Logistics, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Pharmacy Wholesale Logistics, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    PMC – Colinet, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary

27



--------------------------------------------------------------------------------



 



      PMC Industries Corp.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    P-O Realty LLC
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    POVI L.L.C.
 
    By: Park-Ohio Industries, Inc.,its sole member  
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Precision Machining Connection LLC
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary   RB&W Ltd.
 
    By: RB&W Manufacturing LLC, its sole member  
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    RB&W Manufacturing LLC
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary

28



--------------------------------------------------------------------------------



 



      Red Bird, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Southwest Steel Processing LLC
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Summerspace, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    The Ajax Manufacturing Company
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    The Clancy Bing Company
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    Tocco, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary

29



--------------------------------------------------------------------------------



 



      Trickeration, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary
 
    WB&R Acquisition Company, Inc.
 
   
By
  /s/ Robert D. Vilsack

 

--------------------------------------------------------------------------------


  Name: Robert D. Vilsack

  Title: Secretary

         

30



--------------------------------------------------------------------------------



 



                                   

Accepted:

LEHMAN BROTHERS INC.
J.P. MORGAN SECURITIES INC.
CIBC WORLD MARKETS CORP.
McDONALD INVESTMENTS INC.

By LEHMAN BROTHERS INC., as Authorized Representative

     
By:
  /s/ Stephen Mehos


--------------------------------------------------------------------------------


  Name: Stephen Mehos

  Title: Managing Director

31



--------------------------------------------------------------------------------



 



SCHEDULE A

GUARANTORS

          State of Incorporation Entity

--------------------------------------------------------------------------------

  or Organization

--------------------------------------------------------------------------------

Ajax Tocco Magnethermic Corporation
  Ohio
ATBD, Inc.
  Ohio
Blue Falcon Travel, Inc.
  Alabama
Columbia Nut & Bolt LLC
  Ohio
Control Transformer, Inc.
  Ohio
Donegal Bay Ltd.
  Ohio
Feco, Inc.
  Illinois
Forging Parts & Machining Company
  Ohio
GAMCO Components Group LLC
  Ohio
Gateway Industrial Supply LLC
  Ohio
General Aluminum Mfg. Company
  Ohio
ILS Technology LLC
  Ohio
Integrated Logistics Holding Company
  Ohio
Integrated Logistics Solutions LLC
  Ohio
Lallegro, Inc.
  Delaware
Lewis & Park Screw & Bolt Company
  Ohio
Park Avenue Travel Ltd.
  Ohio
Park-Ohio Forged & Machined Products LLC
  Ohio
Park-Ohio Products, Inc.
  Ohio
Pharmaceutical Logistics, Inc.
  Ohio
Pharmacy Wholesale Logistics, Inc.
  Ohio
PMC Industries Corp.
  Ohio
PMC-Colinet, Inc.
  Ohio
P-O Realty LLC
  Ohio
POVI L.L.C.
  Ohio
Precision Machining Connection LLC
  Ohio
RB&W Ltd.
  Ohio
RB&W Manufacturing LLC
  Ohio
Red Bird, Inc.
  Ohio
Southwest Steel Processing LLC
  Ohio
Summerspace, Inc.
  Ohio
The Ajax Manufacturing Company
  Ohio
The Clancy Bing Company
  Pennsylvania
Tocco, Inc.
  Alabama
Trickeration, Inc.
  Ohio
WB&R Acquisition Company, Inc.
  Pennsylvania

A-1